Case 3:18-cr-05577-BHS Document 4-1 Filed 05/28/19 Page 1of1

   

PROB 49: ‘

a7
UNITED STATES DISTRICT COURT
District of North Dakota .

Waiver of Hearing fo. Modify Conditions of Probation/Supervised Release.
or Extend Term. of! Supervision

1, Aston Collins, have bees advised and anderstand that I am entitled by law to a hearing end assistaune of
ooungal, before any unfavosable change may be made in my Conditions of Probation and Saparvised Release or
my period of supervision beitig extended. By “aseiataies of caumsel," I understand that I have thexieht to be
xeptesented at the heating by counsel of my own choosing if ain able to retain counsel, Taleo nnderstand that [

have the right to request the court to appoint couisel te represent me at such a hearing at no cost we aryeelf it,
‘ot able to retain counsel of my own choosing.

Lbereby volantarily waive my statutory xight % a hearitig and to assistance of counsel, Lalsn agrento fhe |
following meditation of my Conditions of Prsbatian and Super B

 

 

 

 
 

these dal io probation officer ta aspect ny prorat computer Srwned or opsratta by thie

 

 

The ne defendant stall consent to the U.S, Probation Office conducting ongoing monitoring of histher |

compiters} ), hardware, and software, and any/and. all electronic devices/media. The monitoring nay
inghade the installation at the defendant's expensé, of hardwate ot softwate systems which allow
evaluation of his/her computer use. Monjitoxing may alsn include the retrieval and eopying of all data
from his/ber computer(s) or any/and all other ¢ dlectronic devices/media. The defendant shall also comply

pete

‘with the requirements of the U.S. Probation € Contpater Monitoring Program as directed, |

The defendant shall notify the pocbation officer of all computer software owned or operated by the
defendant at the commencement of supervision, and report any additional software prachase, |
acquisition, or tse dating the ootise of supervision.

 

 

    
 

  
 

.S, Probation Officer F. FrchationcdlSopertised Reece |

wos lot 442
Date

 
